This is an appeal by a self-insured employer from an award of compensation in favor of claimant. The Board found that on March *98222, 1944, while claimant was engaged in the regular course of her employment, and while working for the employer on its premises, and while on her way to punch a time clock and while walking upon a conveyor, a co-worker pulled a switch which started the conveyor in motion as a result of which claimant caught her foot on a roller and sustained accidental injuries. The evidence sustains the decision. Award affirmed, with costs to the Workmen’s Compensation Board. All concur.